I concur in the result.
Plaintiff, a farmer, wanted a well-dispositioned horse and stated his want to defendant who represented to him that he had such a horse. On such representation, which under the circumstances constituted an express warranty, plaintiff purchased the horse. The horse was a vicious brute and in ordinary farm use jumped upon and inflicted severe personal injuries upon plaintiff. Damages for such personal injuries flowed from defendant's wrongful inducement to the purchase and use of the horse by plaintiff.
STARR, C.J., and BUSHNELL, J., concurred with WIEST, J. *Page 690